PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                 _________________

                       No. 11-1992
                    _________________


               In Re: BARRY L. MICHAEL,
                               Debtor

            CHARLES J. DEHART, III, Trustee,
                            Appellant

                    _________________

        Appeal from the United States District Court
          for the Middle District of Pennsylvania
          (D.C. Civil Action No. 4-10-cv-01848)
        District Judge: Honorable John E. Jones, III
                    _________________

                    Argued May 7, 2012

 Before: SLOVITER, AMBRO,* and ROTH, Circuit Judges

             (Opinion filed: October 26, 2012)


* Due to the passing of the Honorable Louis H. Pollak, Judge
Ambro was added to complete this panel.



                             1
James K. Jones, Esquire (Argued)
Agatha R. McHale, Esquire
Charles J. DeHart, III, Esquire
Standing Chapter 13 Trustee Office
8125 Adams Drive, Suite A
Hummelstown, PA 17036

      Counsel for Appellant

Richard J. Bedford, Esquire (Argued)
Ronda J. Winnecourt, Esquire
Office of the Chapter 13 Trustee
600 Grant Street
 3250 USX Tower
Pittsburgh, PA 15219-0000

      Counsel for Amicus Appellant

John J. DiBernardino, Esquire (Argued)
417 Iron Street
P.O. Box 599
Lehighton, PA 18235-0000

      Counsel for Debtor-Appellee

Irv Ackelsberg, Esquire (Argued)
Langer, Grogan & Diver
1717 Arch Street
 The Bell Atlantic Tower, Suite 4130
Philadelphia, PA 19103-0000

      Counsel for Amicus Appellee




                              2
                     _________________

                OPINION OF THE COURT
                   _________________

AMBRO, Circuit Judge

       This appeal raises a question of first impression involving
the interpretation of Chapter 13 of the Bankruptcy Code, 11
U.S.C. §§ 101 et seq., in the common circumstance of a debtor
converting his or her case from a Chapter 13 adjustment of debts
under a reorganization plan to a Chapter 7 liquidation of assets
and distribution to creditors.1 If at the time of conversion the
Chapter 13 trustee is holding funds acquired post-petition by the

1
  The primary goal of a Chapter 13 case is the confirmation and
completion of a reorganization plan, which results in the
discharge of the Chapter 13 debtor‘s debts. See 11 U.S.C. §
1328(a) (providing for discharge ―as soon as practicable after
completion by the debtor of all payments under the plan‖). If a
debtor cannot confirm or complete a plan, his case most likely
either will be converted to a Chapter 7 liquidation or dismissed.
But see id. § 1328(b) (detailing the circumstances in which a
debtor may receive a discharge despite not completing a plan).
Empirical studies show that about a third of Chapter 13 debtors
successfully confirm and complete a plan. See, e.g., Katherine
Porter, ―The Pretend Solution: An Empirical Study of
Bankruptcy Outcomes,‖ 90 Tex. L. Rev. 103, 107–11 (2011)
(summarizing studies published from 1989 through 2006, all of
which concluded that only one in three cases filed under Chapter
13 ended in a completed reorganization plan, and noting that the
ratio of discharge to conversion or dismissal has ―persisted for
more than thirty years‖).



                                3
debtor for eventual distribution to creditors under a confirmed
Chapter 13 reorganization plan, must the trustee return the funds
to the debtor or distribute them to creditors under the provisions
of the plan? The District Court affirmed the Bankruptcy Court‘s
holding that those funds are to be returned to the debtor at the
time of conversion. We agree and thus affirm the District
Court‘s decision.

I. Facts and Procedural History

       Appellee Barry Michael filed a voluntary petition under
Chapter 13 of the Bankruptcy Code in September 2005. In June
2006, the Bankruptcy Court confirmed his Chapter 13
reorganization plan (the ―Plan‖). The Plan provided that
Michael would pay approximately $277 per month to the
Chapter 13 trustee, Appellant Charles J. DeHart, III (the
―Trustee‖), for 53 months, and the Trustee would direct the
monies received to creditors holding secured and priority claims.
Among these creditors was GMAC Mortgage, which held a
mortgage on Michael‘s residence. Michael agreed also to make
regular mortgage payments to GMAC outside of the Plan. The
Plan further provided that, to the extent funds were available,
creditors holding unsecured claims would be paid pro rata. To
complete his bargain and fund the Plan, Michael allowed his
wages to be attached and paid directly to the Trustee.

       Michael, however, was unable to make mortgage
payments to GMAC outside of the Plan, and in August 2006 the
Bankruptcy Court granted GMAC relief from the automatic stay
to allow it to foreclose on Michael‘s residence. Because
Michael did not move to amend the Plan or modify the wage
attachment order, the Trustee continued to receive automatic
payments from Michael‘s employer. When the Trustee



                                4
attempted to forward the funds to GMAC as provided by the
Plan, GMAC refused to accept the payments (ostensibly because
it wanted to foreclose—pun intended—an estoppel and/or
waiver defense to its mortgage foreclosure). The funds
continued to accumulate in the Trustee‘s account until Michael
moved to convert his case to Chapter 7 in October 2009.

       Several days after the conversion, Michael filed a motion
seeking an order compelling the return to him by the Trustee of
the accumulated funds, which amounted to $9,181.62. The
Trustee objected, arguing that the funds should be distributed
pro rata to unsecured creditors as provided by the Plan.

       Both the Bankruptcy and District Courts noted that the
Bankruptcy Code does not provide a clear answer on whether
undistributed plan payments held by a Chapter 13 trustee should
be returned to the debtor or distributed to creditors under a plan
when a Chapter 13 case is converted to Chapter 7. Each court
assessed the main arguments advanced by the parties and
discussed by other (mainly bankruptcy) courts regarding
statutory language, legislative intent, and the goals of the Code.
They both concluded that the funds must be returned to Michael.
The Trustee filed a timely notice of appeal.2



2
 The Bankruptcy Court had jurisdiction under 28 U.S.C. §§ 157
and 1334. The District Court had jurisdiction under 28 U.S.C.
§§ 158(a) and 1334. We have jurisdiction under 28 U.S.C.
§§ 158(d) and 1291. Because a district court sits as an appellate
court to review a bankruptcy court, we review a bankruptcy
court‘s ―legal determinations de novo, its factual findings for
clear error, and its exercises of discretion for abuse thereof.‖ In



                                5
II. Discussion

       We have a pure question of law—what does the
Bankruptcy Code require a Chapter 13 trustee to do with
undistributed funds received pursuant to a confirmed Chapter 13
plan when that Chapter 13 case is converted to Chapter 7? Not
only does the Code provide no clear answer to this question, in
reading it one finds an internal tension, as separate provisions
seemingly lead to divergent results.

        Both the Bankruptcy and District Courts began their
analyses, as do we, with the Bankruptcy Reform Act of 1994‘s
amendments to the Bankruptcy Code. Included in those
amendments was § 348(f), on which this appeal ultimately turns.
 That section provides that on conversion of a case from Chapter
13 to another Chapter, ―property of the estate in the converted
case shall consist of property of the estate, as of the date of filing
of the petition, that remains in the possession of or is under the
control of the debtor on the date of conversion.‖ 11 U.S.C.
§ 348(f)(1)(A) (emphasis added). In the case of a bad faith
conversion, ―the property of the estate in the converted case
shall consist of the property of the estate as of the date of
conversion.‖ Id. § 348(f)(2) (emphasis added).



re Goody’s Family Clothing Inc., 610 F.3d 812, 816 (3d Cir.
2010).
The Chapter 13 Standing Trustees in our Circuit filed an amicus
brief in support of the Trustee. The National Association of
Consumer Bankruptcy Attorneys submitted an amicus brief in
support of Michael.



                                  6
        Prior to the addition of § 348(f), courts considering the
disposition of funds held by a Chapter 13 trustee at the time of
conversion reached three different results: the funds were
(i) property of the new Chapter 7 estate, (ii) property of the
debtor, or (iii) property of creditors under a confirmed Chapter
13 plan. See, e.g., In re Boggs, 137 B.R. 408, 411 (Bankr. W.D.
Wash. 1992) (concluding that the debtor is entitled to
undistributed funds held by the Chapter 13 trustee on conversion
to Chapter 7); Waugh v. Saldamarco (In re Waugh), 82 B.R.
394, 400 (Bankr. W.D. Pa. 1988) (holding that the Chapter 13
trustee must pay out undistributed funds to the creditors as
provided by the Chapter 13 plan on conversion); In re Tracy, 28
B.R. 189, 190 (Bankr. D. Me. 1983) (holding that the Chapter
13 trustee must turn over undistributed funds to the Chapter 7
trustee on conversion). Courts of Appeals primarily debated
whether the funds became property of the Chapter 7 estate.
Compare Calder v. Job (In re Calder), 973 F.2d 862, 865–66
(10th Cir. 1992) (holding that post-petition funds that were part
of the Chapter 13 estate became property of the Chapter 7 estate
on conversion to Chapter 7), Matter of Lybrook, 951 F.2d 136,
138 (7th Cir. 1991) (same); and Armstrong v. Lindberg (In re
Lindberg), 735 F.2d 1087, 1089–90 (8th Cir. 1984) (same), with
Bobroff v. Cont’l Bank (In re Bobroff), 766 F.2d 797, 803–04
(3d Cir. 1985) (holding that a post-petition tort claim did not
become property of the Chapter 7 estate on conversion).

       Section 348(f) removed the first result, but did not
resolve explicitly whether the Chapter 13 trustee should give the
funds to the debtor or distribute them to creditors under the
confirmed Chapter 13 plan. As developed below, § 348(f)‘s
language and legislative history express Congress‘s preference
as to what property belongs to a debtor after conversion, and
ultimately direct our decision.



                               7
        To understand the full import of § 348(f), we provide a
brief overview of a Chapter 13 case. The filing of a Chapter 13
petition creates an estate consisting of all of the debtor‘s legal
and equitable interests in property. 11 U.S.C. §§ 301(a),
541(a).3 ―[I]n addition to the property specified in section 541‖
that exists at the filing of the Chapter 13 petition, the estate
includes ―all property of the kind specified in [section 541] that
the debtor acquires after the commencement of the case but
before the case is closed, dismissed, or converted to a case under
chapter 7, 11, or 12 of this title, whichever occurs first . . . .‖ Id.
§ 1306(a). This includes ―earnings from services performed by
the debtor after the commencement of the case but before the
case is closed, dismissed, or converted . . . .‖ Id. § 1306(b). As
is the case here, these earnings ordinarily fund the Chapter 13
plan. See, e.g., 8 Collier on Bankruptcy ¶ 1322.01 (Alan N.
Resnick & Henry J. Sommer eds., 16th ed. 2012) (―Chapter 13
was designed to facilitate adjustments of the debts of individuals
with regular income through flexible repayment plans funded
primarily from future income.‖).

        A debtor must begin making payments to the Chapter 13
trustee ―not later than 30 days after the date of the filing of the
plan or the order for relief [defined below], whichever is
earlier . . . .‖ 11 U.S.C. § 1326(a)(1). The trustee must retain
these payments ―until confirmation or denial of confirmation [of

3
   In pertinent part, § 301 reads: ―A voluntary case under a
chapter of this title is commenced by the filing with the
bankruptcy court of a petition under such chapter by an entity
that may be a debtor under such chapter.‖ Section 541(a)
provides that ―[t]he commencement of a case under section 301 .
. . creates an estate.‖



                                  8
a plan]. . . . If a plan is not confirmed, the trustee shall return
any such payments not previously paid . . . to the debtor, after
deducting any unpaid claim allowed under section 503(b).‖ Id.
§ 1326(a)(2).

        Confirmation of a reorganization plan under Chapter 13
affects the estate, debtor, creditors, and Chapter 13 trustee. The
confirmed plan vests all of the property of the estate in the
debtor, id. § 1327(b); binds the debtor and its creditors, id.
§ 1327(a); and obligates the trustee to distribute the debtor‘s
payments under the plan to creditors, id. § 1326(a)(2), (c).4 At
any time during the Chapter 13 proceeding, the debtor has a near
absolute right to convert his case. Id. § 1307(a) (―The debtor
may convert a case under this chapter to a case under chapter 7
of this title at any time. Any waiver of the right to convert under
this subsection is unenforceable.‖).            Regardless when
conversion takes place, it ―does not effect a change in the date
of the filing of the petition.‖ Id. § 348(a).



4
  In pertinent part, § 1326(a)(2) reads: ―If a plan is confirmed,
the trustee shall distribute any such payment [made under
§ 1326(a)(1)] in accordance with the plan as soon as is
practicable.‖ Section 1326(c) similarly states: ―Except as
otherwise provided in the plan or in the order confirming the
plan, the trustee shall make payments to creditors under the
plan.‖ Sections 1327(a) and (b), respectively, provide that:
―[t]he provisions of a confirmed plan bind the debtor and each
creditor,‖ regardless whether a creditor accepted the plan; and
―[e]xcept as otherwise provided in the plan or the order
confirming the plan, the confirmation of a plan vests all of the
property of the estate in the debtor.‖



                                9
       Conversion also ―terminates the services‖ of the Chapter
13 trustee. Id. § 348(e). Though his services are ended after
conversion, the trustee is required to account for the funds that
came into his possession by filing a final report under Federal
Rule of Bankruptcy Procedure 1019(5)(B)(ii). In addition, if the
case is converted prior to confirmation of a plan, the trustee
must return any payments held by him to the debtor after
deducting adequate funds for him to pay allowed administrative
expense claims. See 11 U.S.C. § 1326(a)(2).

        Accordingly, when a debtor converts a Chapter 13 case to
Chapter 7, the order converting the case is effectively backdated
to the time of the order for relief under Chapter 13, which is the
date of the filing of the Chapter 13 petition. See id. § 301(b)
(―The commencement of a voluntary case under a chapter of this
title constitutes an order for relief under such chapter.‖).
Section 348(f), to repeat, states that ―property of the estate in the
converted case shall consist of property of the estate, as of the
date of filing of the petition, that remains in the possession of or
is under the control of the debtor as of the date of conversion.‖
Id. § 348(f)(1) (emphasis added). Because under § 348(a) ―the
date of the filing of the petition‖ is the date the debtor filed the
Chapter 13 petition, this suggests that property of the Chapter 13
estate acquired post-petition is excluded from the property of the
new Chapter 7 estate. But does that property belong to the
debtor or to its creditors waiting for Chapter 13 plan payments?

       It is here we turn to § 1327(b), which vests all property of
the Chapter 13 estate in the debtor on plan confirmation. The
implication is that property held by the Chapter 13 trustee after
plan confirmation is ―under the control of the debtor as of the
date of [a later] conversion‖ for purposes of § 348(f)(1). Even
before the addition of § 348(f), the Ninth Circuit Court arrived



                                 10
at this conclusion regarding the vesting of monies received by
the Chapter 13 trustee from the debtor during the Chapter 13
proceeding. Arkison v. Plata (In re Plata), 958 F.2d 918 (9th
Cir. 1992).

       Confirmation . . . binds the creditors and the
       debtor to the provisions of the plan and vests all
       property of the estate in the debtor except as
       otherwise provided in the plan. The monies
       received by the Chapter 13 trustee from the
       debtors during the Chapter 13 proceeding became
       part of the Chapter 13 estate. The debtors‘
       creditors acquired a nonvested interest in these
       monies by the plan and the order confirming the
       plan. A Chapter 13 creditor‘s interests do not vest
       until the monies are distributed. . . . The debtors‘
       interests in the monies have not been
       extinguished.

Id. at 922 (quoting Resendez v. Lindquist, 691 F.2d 397, 399–
400 (8th Cir. 1982) (Bright, J., dissenting)). Moreover, under
§ 348(e), after conversion the services of the Chapter 13 trustee
are terminated, which seemingly renders it powerless to make
payments to creditors under a Chapter 13 plan.

        Nevertheless, confirmation of a plan is a significant event
in a Chapter 13 case. This has led several courts, in decisions
primarily written before the addition of § 348(f), to conclude
that undistributed plan payments held by a Chapter 13 trustee
should be disbursed to creditors after conversion. They reason
that the funds should be treated as trust funds for the benefit of
creditors, or that creditors held a vested interest in the funds at
the time the trustee received them, because the debtor



                                11
voluntarily parted with the funds and §§ 1326(a)(2) and (c) state
that the trustee ―shall‖ distribute payments as provided by the
plan. See, e.g., In re Galloway, 134 B.R. 602, 603 (Bankr. W.D.
Ky. 1991) (holding that after a debtor ―voluntarily part[s] with
wages and deliver[s] them to the custody of a trustee in
performance of a confirmed Chapter 13 plan, the creditors have
a vested right to receive those payments pursuant to the plan‖);
In re Waugh, 82 B.R. at 400 (observing that the word ―shall‖ in
§ 1326(a)(2) ―creates the condition of a trust. Creditors have the
right to the funds in an active confirmed chapter 13 plan on
payment by the debtor‖); In re Rutenbeck, 78 B.R. 912, 913
(Bankr. E.D. Wis. 1987) (―[T]he undistributed funds ought to be
treated as trust funds for the benefit of the creditors under the
confirmed plan and distributed to those creditors in accordance
with the terms of the plan.‖); In re Lennon, 65 B.R. 130, 137
(Bankr. N.D. Ga. 1986) (holding that the ―mandatory provision‖
of § 1326(a)(2) ―has the effect of vesting an interest in creditors
provided for by a confirmed plan in all payments pursuant to
such plan‖).

       These courts also emphasize that a confirmed plan binds
creditors to a new relationship with a debtor, one that requires
creditors to forgo certain rights in exchange for the debtor‘s
promise to make payments under the plan. See, e.g., Ledford v.
Burns (In re Burns), 90 B.R. 301, 304 (Bankr. S.D. Ohio 1988)
(―[A] Chapter 13 Plan represents a legislatively sanctioned, and
judicially approved[,] new series of rights and responsibilities
among the debtor and the debtor‘s creditors.‖). Thus despite the
termination of the Chapter 13 trustee‘s services after conversion,
they conclude that a ―valid confirmation order of the Bankruptcy
Court should not be made a nullity by a later failure of the
debtor to observe a confirmed plan.‖ Spero v. Porreco (In re
Porreco), 426 B.R. 529, 537 (Bankr. W.D. Pa. 2010) (quoting In



                                12
re Waugh, 82 B.R. at 400); see also In re Pegues, 266 B.R. 328,
336–37 (Bankr. D. Md. 2001) (―Although the service of the
chapter 13 trustee is terminated by Section 348(e), it is clear that
Congress intended that the chapter 13 trustee shall wind up the
affairs of the chapter 13 estate, including disbursing monies on
hand to the appropriate recipient.‖); In re Burns, 90 B.R. at 304
(―While it would be inappropriate to ignore other provisions of
the Bankruptcy Code, it would be equally inappropriate to fail to
judicially implement an order that the court has previously
entered, particularly one in which the debtors voluntarily
proposed the provisions, advocated their adoption and requested
the court to order as binding upon the debtors and their
creditors.‖).

        Additionally, these courts further cite § 1326(a)(2) for its
language requiring the Chapter 13 trustee to return any payments
held by it to the debtor if a plan is not confirmed (after
deducting funds for it to pay allowed administrative expense
claims). Read alone, this section arguably indicates that if a
plan is not confirmed the trustee must return accumulated funds
to the debtor, and that if a plan is confirmed the trustee, by
implication stemming from the absence of similar language, is
required to distribute accumulated funds to creditors as provided
by the plan. That is, if Congress intended for undistributed
funds held by the trustee post-confirmation to be returned to a
debtor, it could have included similar language regarding post-
confirmation payments in § 1326(a)(2). See In re Burns, 90
B.R. at 304. Moreover, holding that the funds are to be returned
to debtors produces the anomalous result that all or a portion of
administrative expense claims may be paid in a Chapter 13 case
converted pre-confirmation, but not in one converted post-
confirmation.




                                13
        In contrast, other courts, again in decisions written
primarily before the addition of § 348(f), have read the same
provisions of the Code and concluded that the debtor is entitled
to undistributed plan payments held by the Chapter 13 trustee at
the time of conversion. These courts focus on § 348(a) and the
Congressional policy of encouraging debtors to attempt Chapter
13 without penalty if the attempt fails. See, e.g., In re Boggs,
137 B.R. at 411 (―[T]he Congressional policy of encouraging
debtors to repay their creditors via Chapter 13 is furthered by
debtors (and their counsel) knowing they will not be penalized
for attempting Chapter 13.‖); McCullough v. Luna (In re Luna),
73 B.R. 999, 1003 (N.D. Ill. 1987) (concluding that § 348(a),
―which determines the operative date for the filing of [the
debtor‘s] Chapter 7 proceeding, protects [the debtor] from being
penalized by providing that the Chapter 7 estate is deemed to
have been filed at the time the Chapter 13 estate was filed‖); In
re Bullock, 41 B.R. 637, 640 (Bankr. E.D. Pa. 1984) (―[T]he
case is deemed to have been filed as a chapter 7 proceeding and
that portion of the debtor‘s postpetition wages, which were
deducted from his salary, were deposited in the chapter 7 estate
although they were not properly includable therein . . . . Since
the deducted wages were not part of the chapter 7 estate, the
debtor is entitled to recover such wages in full . . . .‖).

       In response to those courts holding that undistributed
funds should be paid out to creditors, contrary rulings have
reasoned that conversion effectively vacates the confirmed plan.
 ―[Section] 1307(a) gives debtors the absolute right to convert to
Chapter 7 at any time. Analytically, a Chapter 13 plan has no
relevance to or import in a case under any other chapter. . . . If a
plan is vacated or no longer in effect, a Chapter 13 trustee has
no authority for further disbursement to creditors.‖ In re Boggs,
137 B.R. at 410; see also In re Doyle, 11 B.R. 110, 111 (Bank.



                                14
E.D. Pa. 1981) (holding that, once a case is converted, the order
confirming the plan is no longer effective). Other decisions
simply conclude that the termination of the trustee‘s services
―precludes the Trustee from taking any action with respect to
these funds after the conversion.‖ In re Luna, 73 B.R. at 1002;
see also In re Perkins, 36 B.R. 618, 620 (Bank. M.D. Tenn.
1983) (holding that the Chapter 13 trustee loses all authority to
act when the conversion becomes effective).

       These courts also find nothing ―unjust‖ in returning
undistributed plan payments to a debtor. Rather, they note that
creditors ultimately will receive as much, if not more, than they
would have received if the debtor initially had filed under
Chapter 7.

       Since § 1325(a) requires a finding that the holder
       of each allowed unsecured claim will receive not
       less than the holder would receive under Chapter
       7 to confirm a plan, it is not self-evident that the
       dilution effect of treating pre-conversion creditors
       as pre-petition creditors in the converted Chapter
       7 necessarily inflicts a net loss on actual pre-
       petition creditors. Those creditors have had the
       benefit of distribution from debtors‘ wage
       contributions, which would not have been
       available to them under Chapter 7. In all, there
       seems no inherent inequity in refunding
       undisbursed wage contributions to debtors on
       conversion.

In re Boggs, 137 B.R. at 410.




                                15
       Notwithstanding strong arguments regarding the binding
effect of plan confirmation, those courts holding that
undistributed payments under a confirmed Chapter 13 plan
should be disbursed to creditors after conversion overlook that
no provision in the Bankruptcy Code classifies any property,
including post-petition wages, as belonging to creditors. Rather,
property comes into and flows out of the estate. In the context
of a Chapter 13 case, § 1327(b) vests all property of the Chapter
13 estate in the debtor on confirmation of the plan. Thus when
the debtor transfers funds to the Chapter 13 trustee to fulfill its
obligations under a confirmed plan (or, as here, wages are
assigned directly to the Chapter 13 trustee under a garnishment
order), the funds become part of the estate, and the debtor
retains a vested interest in them. Though creditors have a right
to those payments based on the confirmed plan, the debtor does
not lose his vested interest until the trustee affirmatively
transfers the funds to creditors. Also, §§ 1326(a)(2) and (c) only
address the obligation of the trustee to distribute payments in
accordance with a confirmed plan; they do not vest creditors
with any property rights.

       Conversion to a Chapter 7 case necessarily ends the
Chapter 13 case, which also terminates that Chapter 13 estate.
Section 348(f) clarifies what becomes of property of the now
nonexistent Chapter 13 estate. It provides that property of the
Chapter 7 estate ―consist[s] of property of the estate, as of the
date of filing of the [Chapter 7] petition, that remains in the
possession of or is under the control of the debtor on the date of
conversion.‖ 11 U.S.C. § 348(f)(1) (emphases added). Because
§ 1327(b) vests all property of the Chapter 13 estate in the
debtor, including any post-petition property held by the Chapter
13 trustee at the time of conversion (such as funds transferred to
the estate for eventual distribution to creditors), on conversion



                                16
property of the Chapter 13 estate usually is ―under the control of
the debtor.‖5 And because § 348(a) establishes that conversion
does not change the effect of the Chapter 13 petition‘s filing, the
Chapter 7 petition date is deemed to be the same date that the
debtor began the Chapter 13 case. Hence property acquired
post-petition that is in the Chapter 13 estate at the time of
conversion is not property of the new Chapter 7 estate. Rather,
the debtor retains a vested interest in the property, and thereby
the property reverts to the debtor on conversion, assuming that
the debtor does not convert in bad faith.6 Moreover, absent

5
  Not all property necessarily will meet this requirement. For
example, a debtor whose title to particular property is terminated
by a divorce decree while his Chapter 13 case is pending no
longer has control of the property when the case is converted to
Chapter 7, and thus the property is not part of the Chapter 7
estate after conversion even though it was included initially in
the Chapter 13 estate. See, e.g., Yoon v. Krick (In re Krick), 373
B.R. 593, 608 (Bankr. N.D. Ind. 2007) (holding that a parcel of
real estate that was included in a couple‘s Chapter 13 estate at
the time of the filing of their Chapter 13 petition, and in
connection with marital dissolution proceedings was determined
to be the property of the parents of the former wife debtor, was
not property of that debtor‘s converted Chapter 7 estate because
she did not have an interest in the real estate and thus it was not
under her control).
6
  On the issue of vesting, the Trustee draws our attention to
§ 349(b)(3), which provides that the dismissal of a case under
the Bankruptcy Code, including a Chapter 13 case, ―revests the
property of the estate in the entity in which such property was
vested immediately before the commencement of the case under
this title.‖ None of the sub-sections of § 348 contains similar



                                17
anything to the contrary (and we know of nothing), by providing
that a debtor who converts in bad faith is not entitled to this
post-petition property, § 348(f)(2) logically requires that a
debtor receive the property if he acts in good faith.

―revesting‖ language. As such, it may be argued that Congress
intended to distinguish the two methods of terminating an estate
(conversion and dismissal), and that if it meant for property of
the estate to ―revest‖ in the debtor on conversion, it would have
included similar language in § 348. See In re Plata, 958 F.3d at
923 (Brunetti, J., dissenting) (distinguishing §§ 348 and 349).
However, in the Chapter 13 context this argument overlooks that
(i) under § 1326(a)(2) the trustee must return all payments held
by it to the debtor if a plan is not confirmed, or (ii) under
§ 1327(b) property of the estate already is vested in the debtor at
the time of the conversion after confirmation of a plan. Sections
348 and 349 are broad provisions applicable to every Chapter of
the Bankruptcy Code. The specific provisions of Chapter 13
supersede any distinction that may be read into these proceeding
general provisions.
Moreover, if a Chapter 13 debtor is concerned about obtaining
funds held by the Chapter 13 trustee, he can dismiss his case
rather than convert. As noted by the Ninth Circuit Court, we can
discern ―no justification for requiring a debtor to dismiss, rather
than convert . . . [,] in order to preserve his exemption rights.
Aside from creating a trap for the unwary, such a requirement
would merely elevate form over substance and inject a needless
degree of extra work on the part of all concerned.‖ In re Plata,
958 F.2d at 922; see also In re Boggs, 137 B.R. at 410
(―Debtors, whose motion was prompted in part by health
problems, are willing to have their case dismissed if necessary to
obtain the funds the Trustee holds.‖).



                                18
       We also believe that returning undistributed funds to the
debtor better aligns with the Chapter 13 trustee‘s limited duties
post-conversion and the effect of conversion on a confirmed
Chapter 13 plan. Though the trustee must account for the funds
that came into his possession by filing a final report after
conversion under Federal Rule of Bankruptcy Procedure
1019(5)(b)(ii), it does not follow that he is permitted to
distribute funds under a plan that is no longer operative,
particularly if those funds remain vested in the debtor until
distribution. In light of § 348(e)‘s termination of the trustee‘s
services post-conversion, his duties thereafter should be
narrowly construed. If a Chapter 13 case is converted to a
Chapter 7 case after plan confirmation, the vested funds revert
to the debtor, and their return should be considered part of the
Chapter 13 trustee‘s short list of remaining duties.7


7
  In the pre-confirmation context, the trustee is obligated to pay
allowed administrative expenses from accumulated payments he
is holding. Id. § 1326(a)(2). Though this creates the anomalous
outcome that if a Chapter 13 proceeding is converted pre-
confirmation administrative expense claims will be paid from
undistributed plan payments, but if the proceeding is converted
post-confirmation no administrative expense claims can be paid
from undistributed plan payments, this inconsistency is
addressed by the Federal Rules of Bankruptcy Procedure. Rule
1019(6) provides for the filing after conversion of pre-
conversion administrative expense claims. Fed. R. Bank. P.
1019(6) (―Upon the filing of the schedule of unpaid debts
incurred after commencement of the case and before conversion,
the clerk, or some other person as the court may direct, shall
give notice to those entities listed on the schedule of the time for
filing a request for payment of an administrative expense . . . .‖).



                                19
        The legislative history of § 348(f) supports that
Congress‘s intended outcome is that payments held by the
Chapter 13 trustee revert to the debtor on conversion. Congress
stated that it was overruling the holdings of Matter of Lybrook
and similar cases, and ―adopting the reasoning‖ of our decision
in Bobroff. H.R. Rep. No. 835, 103d Cong., 2d Sess. 57 (1994).
It included the following illustration of the ―serious disincentive
to file chapter 13 filings‖ it sought to eliminate with § 348(f).
Id.

       [A] debtor who had $10,000 equity in a home at
       the beginning of the case, in a State with a
       $10,000 homestead exemption, would have to be
       counseled concerning the risk that after he or she
       paid off a $10,000 second mortgage in the chapter
       13 case, creating $10,000 in equity, there would
       be a risk that the home could be lost if the case
       were converted to chapter 7 (which can occur
       involuntarily). If all of the debtor‘s property at
       the time of conversion is property of the chapter 7
       estate, the trustee would sell the home . . . to
       realize the $10,000 in equity for the unsecured
       creditors and the debtor would lose the home.



In addition, if a debtor continues a Chapter 13 case until a plan
is confirmed before converting merely to escape the trustee‘s
payment of administrative expense claims under § 1326(a)(2),
the debtor should be found to have converted in bad faith under
§ 348(f)(2), and all post-petition property should be awarded to
the Chapter 7 estate to be distributed to creditors, including
those holding administrative expense claims.



                                20
Id. By analogy from this example, a debtor who contributes
post-petition earnings to the Chapter 13 estate under a confirmed
plan when the Chapter 13 trustee has not distributed those funds
to creditors should not lose those earnings on conversion.
Section 348(f)(1) provides that the earnings are not property of
the new Chapter 7 estate. The Chapter 7 trustee thus cannot
transfer those earnings to unsecured creditors. Holding that the
Chapter 13 trustee must disburse the earnings to creditors under
the Chapter 13 plan after conversion would result in creditors
receiving a portion of the Chapter 13 estate when the legislative
history of § 348(f) suggests that this property belongs to the
debtor.

       Such an outcome also would dissuade debtors from filing
under Chapter 13. Encouraging them to attempt to repay their
debts through a reorganization plan rather than liquidate was the
reasoning underlying our decision in Bobroff. We noted that

       [i]f debtors must take the risk that property
       acquired during the course of an attempt at
       repayment will have to be liquidated for the
       benefit of creditors if chapter 13 proves
       unavailing, the incentive to give chapter 13 --
       which must be voluntary -- a try will be greatly
       diminished. Conversely, when chapter 13 does
       prove unavailing ―no reason of policy suggests
       itself why the creditors should not be put back in
       precisely the same position as they would have
       been had the debtor never sought to repay his
       debts . . . .‖

Bobroff, 766 F.2d at 803 (quoting In re Hannan, 24 B.R. 691,
692 (Bankr. E.D.N.Y. 1982)). In this context, holding that the



                               21
Chapter 13 trustee must distribute undisbursed plan payments to
creditors would contravene Congress‘s reasoning in adopting
§ 348(f).

        Additionally, in adding § 348(f) Congress rejected the
analysis of those Courts of Appeals holding that undistributed
funds after Chapter 13 plan confirmation belong to creditors.
Those Courts based their decisions on fairness to creditors,
concluding that ―a rule of once in, always in[,] is necessary to
discourage strategic, opportunistic behavior that hurts creditors .
. . .‖ Matter of Lybrook, 951 F.2d at 137. To account for such
―game-the-system‖ behavior, Congress included § 348(f)(2),
which in effect ―gives the court discretion, in a case in which the
debtor has abused the right to convert and converted in bad
faith, to order that all property held at the time of conversion
shall constitute property of the estate in the converted [here,
Chapter 7] case.‖ H.R. Rep. No. 835, 103d Cong., 2d Sess. 57
(1994). The punishment for acting in bad faith is that property
that otherwise would belong to the debtor goes instead to his
Chapter 7 estate for distribution to creditors. But, as already
noted, if a debtor does not act with bad faith in converting,
logically the property should not go automatically to creditors;
otherwise the penalty for a bad faith conversion would be
diminished significantly.

        Indeed, since the passage of § 348(f), all Courts of
Appeals that have considered the disposition of a Chapter 13
estate‘s property on conversion to Chapter 7 have concluded that
the policy reasoning we expressed in Bobroff now has become
settled law.8 See Stamm v. Morton (In re Stamm), 222 F.3d 216,

8
  The Trustee argues that the reasoning of Bobroff does not
apply here because it did not involve a confirmed plan. Though



                                22
217–18 (5th Cir. 2000) (noting that in Baker v. Rank (In re
Baker), 154 F.3d 534 (5th Cir. 1998), ―[w]e stated that Congress
added Section 348(f) ‗to resolve the circuit split,‘ quoted the
relevant statutory language, and noted that Congress ‗took issue
with In re Lybrook.‘ The clear implication . . . is that Section
348(f)(1), where applicable, establishes that the post-petition
income does not remain property of the estate upon conversion.‖
(quoting In re Baker, 154 F.3d at 536 n.2)); Young v. Key Bank
of Maine (In re Young), 66 F.3d 376, 378 (1st Cir. 1995)
(concluding that post-petition contributions of income by the
debtor pursuant to a confirmed plan were not property of the
Chapter 7 estate on conversion and noting that ―[t]he
Bankruptcy Reform Act of 1994 answered the very question that
confronts us. It essentially codified the Bobroff rule . . .‖). See
also Bell v. Bell (In re Bell), 225 F.3d 203, 217 (2d Cir. 2000)
(observing that ―[i]n the Bankruptcy Reform Act of 1994,
Congress resolved this circuit split . . . by enacting 11 U.S.C. §
348(f)‖); 8 Collier on Bankruptcy ¶ 348.07[1] (―The addition of
[§ 348(f)] clarified that Congress had intended the result reached
by cases that had not included in the postconversion chapter 7
estate the property acquired by the debtor during the
preconversion chapter 13 case.‖).



confirmation of a plan is a significant event in a Chapter 13
case, nothing in Bobroff suggests the pre-confirmation status of
that bankruptcy case was critical to our reasoning, nor does
anything in the language of § 348(f) or its legislative history
indicate Congress‘s intent that bankruptcy courts treat
undistributed post-petition property differently depending on
whether the Chapter 13 case was converted before or after
confirmation of the plan.



                                23
         Overall, a textual reading of § 348(f), particularly in light
of its legislative history, leads us to conclude that undistributed
plan payments held by a Chapter 13 trustee at the time of
conversion must be returned to the debtor absent bad faith. This
result furthers Congress‘s preference that on conversion to
Chapter 7 a Chapter 13 debtor receive all post-petition property
that is held by the Chapter 13 trustee, but still is under the
control of the debtor, so that debtors are encouraged to attempt
to repay their debts through reorganization rather than
liquidation.

        We recognize that a practical consequence of this method
of encouragement is that, when a debtor converts to Chapter 7
after a Chapter 13 plan has been confirmed, the total amount of
payments to creditors under the plan will depend on the timing
of conversion and the practices of the Chapter 13 trustee. The
Bankruptcy Code requires the Chapter 13 trustee to make
disbursements ―as soon as practicable.‖ 11 U.S.C. § 1326(a)(2).
In practice, the most efficient method of administering payments
may be for the trustee to accumulate and distribute them to
creditors at an established time. See, e.g., In re Hardin, 200
B.R. 312, 313 (Bankr. E.D. Ky. 1996) (noting that ―often some
accumulation will occur . . . prior to the making of a distribution
to creditors‖). For example, some trustees make plan
disbursements twice a month, while some only once a month.
Or a trustee may be holding funds for a reason particular to a
case, as here. Section 348(f)(2)‘s bad faith provision may
correct for a debtor‘s opportunistic behavior, but outside a
finding of bad faith it will not prevent a converting debtor
receiving funds intended initially for Chapter 13 creditors. To
deal with this potential happenstance, we foresee that creditors




                                 24
will request more frequent distributions from the Chapter 13
trustee.9

9
  Creditors may avail themselves of other options to increase the
likelihood that they will receive payments made by a debtor
under a confirmed plan.
(1) If a Chapter 13 trustee is accumulating funds because a
creditor is refusing to receive payments under the plan, as here,
creditors can move to modify the plan. See 11 U.S.C.
§ 1329(a)(1) (―At any time after confirmation of the plan but
before the completion of payments under such plan, the plan
may be modified, upon request of the . . . holder of an allowed
unsecured claim, to . . . increase or reduce the amount of
payments on claims of a particular class provided for by the
plan.‖).
(2) Creditors can move to compel the trustee to make
distributions under the plan immediately after the debtor files its
motion to convert.
(3) Section 1327(b) provides that ―[e]xcept as otherwise
provided in the plan or the order confirming the plan, the
confirmation of a plan vests all of the property of the estate in
the debtor.‖
Creditors can object to a proposed plan that does not provide
that plan payments vest in creditors immediately on receipt by
the Chapter 13 trustee. They likewise can request that similar
language be included in the Bankruptcy Court‘s order
confirming the plan. Though we do not rule on the issue, such
language may be sufficient to remove undistributed plan
payments held by the trustee from property ―under the control of
the debtor on the date of conversion.‖ 11 U.S.C. § 348(f)(1).



                                25
                        *   *   *    *   *

As applied here, when the Plan was no longer feasible, Michael
exercised the right to convert his case to Chapter 7 and sought
the return of his post-petition earnings still in the Trustee‘s
possession. Because there is no evidence that he converted in
bad faith, those funds are his property by virtue of § 348(f), and
should not be distributed to his creditors. The Bankruptcy and
District Courts‘ decisions reflect the result that Congress
contemplated in enacting § 348(f). We thus affirm.




                                26
                    In re: Barry L. Michael

                          No. 11-1992



ROTH, Circuit Judge, Dissenting:

       Barry Michael converted his bankruptcy from Chapter
13 to Chapter 7. The question we must answer is whether
Michael’s undistributed post-confirmation, but pre-
conversion, wages, which were paid to the Chapter 13 trustee
pursuant to the confirmed reorganization plan, should be
distributed to his creditors pursuant to the plan or returned to
Michael. The Majority concludes that the addition of 11
U.S.C. § 348(f) to the Bankruptcy Code mandates that the
funds revert to Michael. I respectfully disagree. The
language of § 348(f) does not require such a result.

       I turn first to the context in which this situation is most
likely to occur. When a Chapter 13 plan of reorganization
has been confirmed, the debtor will make regular payments to
the Chapter 13 trustee. In many cases, the funds come from a
wage attachment as happened here. At regular intervals --
monthly, bi-monthly -- the trustee, pursuant to § 1326(c),
shall pay out the funds to the creditors as provided for in the
confirmed plan. The trustee is the conduit for the funds to get
to the creditors. Thus, the funds held by the trustee prior to
these pay-outs do not build up significantly. If, ultimately,
the debtor cannot keep up with the provisions of the plan and
decides to convert to Chapter 7, the accumulated funds in the
hands of the trustee are not of a sizeable amount. Thus, there
has been little reason to dispute their disposition.




                                1
       The reason for the accumulation of the funds here was
because GMAC Mortgage refused to accept the payments
pursuant to the plan after August 15, 2006, and sent the
checks back to the trustee. Michael had been unable to keep
up his own regular payments on the mortgage; as a result, on
August 15, GMAC Mortgage obtained relief from the
automatic stay in order to foreclose. Michael’s wage
attachment, however, continued on until October 2009 when
he converted his bankruptcy to a Chapter 7. Although the
plan provided for distribution to other secured and unsecured
creditors, the trustee did not make payments to them. For that
reason, more than $9,000 accumulated in the hands of the
trustee. During this three year period, either Michael or the
trustee could have requested an amendment to the plan.
Neither did so. Michael continued to make payments for the
benefit of his creditors. He also continued to enjoy the
benefits of a Chapter 13 plan.1

        There is little precedent to assist us in resolving this
situation. There is evidence, however, that at least within the
Third Circuit, the custom has been that, when a debtor
converted a Chapter 13 bankruptcy to a Chapter 7, the
Chapter 13 trustee paid out the accumulated funds to the
creditors as provided for in the plan. In fact, in December
2011, the Third Circuit Judicial Council approved the
Western District of Pennsylvania Local Bankruptcy Rule

       1
       Generally, the benefits available to a debtor under a
Chapter 13 plan of reorganization are the saving of a
residence from foreclosure, the curing a mortgage
delinquency over time with more affordable payments, the
maintaining of possession and use of an automobile or other
personal property, and the automatic stay.




                               2
3021-1(f), which provides that “[i]n the event of conversion
or dismissal following the confirmation of a chapter 13 plan,
then the chapter 13 trustee shall distribute all funds received
prior to the effective date of the conversion or dismissal, in
accordance with the terms of the confirmed plan.” The Clerk
of the Bankruptcy Court for the Western District of
Pennsylvania believes that this rule codified a long time
practice, going back to 2004. This rule -- or practice -- has
not been challenged until, in this case, the sum held by the
trustee became a sizeable one. The issue then is: Who gets
the benefit of this windfall, the debtor or the creditors?

       To answer this question, we must determine whether
these funds -- on conduit through the trustee to the creditors
in accord with the confirmed plan -- are property of the
Chapter 13 estate.

       As the Majority observes, prior to the Bankruptcy
Reform Act of 1994 (Act), courts were sharply divided on
whether post-petition and post-confirmation property, which
was acquired by the debtor during a Chapter 13 case,
remained property of the bankruptcy estate or was returned to
the debtor upon the estate’s conversion to Chapter 7.
Compare Resendez v. Lindquist, 691 F.2d 397, 399 (8th Cir.
1982) with Bobroff v. Cont’l Bank (In re Bobroff), 766 F.2d
797, 803 (3d Cir. 1985). The Act sought to resolve this
dispute with the amendment to § 348, which provided that
“when a case under chapter 13 . . . is converted to a case
under another chapter,” 11 U.S.C. § 348(f)(1), the “property
of the estate in the converted case shall consist of property of
the estate, as of the date of filing of the petition, that remains
in the possession of or is under the control of the debtor on
the date of conversion,” id. at § 348(f)(1)(A).




                                3
       I agree that the amendment described what became of
property or rights to property acquired by the debtor during
the pendency of the Chapter 13 proceedings. I have no
argument against this interpretation. Mr. Bobroff2 keeps his
potential tort recovery and Mr. Lybrook3 keeps the farm land
inherited from his father because the tort recovery and the
farmland inheritance were not property of the estate as of the
date of the filing of the petition.4 To the extent that Michael’s
wages were not attached, the amendment also covered these
unattached wages earned during the course of the Chapter 13
bankruptcy. On conversion, these wages would not be
transferred to the Chapter 7 estate. See Stamm v. Morton (In
re Stamm), 222 F.3d 216, 217 (5th Cir. 2000) (“Section
348(f)(1), where applicable, establishes that the [debtors’]
post-petition income does not remain property of the estate
upon conversion”). There is simply no language that suggests
otherwise. See e.g., In re Pegues, 266 B.R. 328, 331-32
(Bankr. D. Md. 2001); In re Bell, 248 B.R. 236, 239 (Bankr.
W.D.N.Y. 2000); In re Hardin, 200 B.R. 312, 313 (Bankr.
E.D. Ky. 1996).

      However, we are not dealing simply with wages here
but with that portion of the wages that had been attached

       2
           Bobroff, 766 F.2d at 803.
       3
           Matter of Lybrook, 951 F.2d 136 (7th Cir. 1991).
       4
        I would note, however, that neither the Bobroff nor
the Lybrook Chapter 13 plans were confirmed. A confirmed
plan would have dealt with these property expectations during
the period of reorganization. It would appear that the
consideration of these additional assets may be a factor in the
failure of approval of a plan of reorganization.




                                 4
under the plan and paid to the trustee for distribution to the
creditors. I maintain that there is a crucial difference. It is
my position that, although the debtor’s unattached wages
earned during the reorganization period will not be included
in the Chapter 7 estate, the attached wages that have been
paid to the trustee pursuant to the plan should be. Under the
plan, these wages are under the supervision and control of the
trustee.5 Because these funds are under the supervision and
control of the trustee, they should be paid out by the trustee in
accord with the provisions of the plan. Moreover, the
attached wages are the quid pro quo that the debtor has given
up during the pendency of the reorganization in return for
being permitted to stave off foreclosure and cure the
mortgage default, retain the use of his automobile, and enjoy
the automatic stay.

       The Majority depends on Bobroff to support its
decision. However, a careful analysis of Bobroff reveals that
the Court’s decision was motivated by its fear of potential
inequities that might result when the recovery from a debtor’s
post-petition litigation was included in a converted Chapter 7
estate. Central to the Court’s decision was the notion that
creditors should not receive a windfall from funds that would
not have been in the bankruptcy estate if the initial filing had
been for a Chapter 7 proceeding. According to the Court,
such a result would be inconsistent with the Bankruptcy

       5
        The plan provides in paragraph 1 that “[t]he future
earnings of the Debtor are submitted to the supervision and
control of the trustee – Debtor’s employer shall pay to the
Trustee the sum of $138.62 bi-weekly, beginning in May,
2006 for a period of 53 months, plus $1,294.67 paid as of
April 4, 2006.”




                               5
Code’s goal of encouraging debt repayment. See Bobroff,
766 F.2d at 803. If a debtor had to risk losing either all or a
portion of the property he acquired during his repayment
attempt, the incentive to try voluntary repayment would be
substantially diminished. Id. The Court, therefore, opined
that post-petition funds should revert to the debtor in order to
ensure that both the creditors and debtor would be returned to
“precisely the same position they were in had the debtor
never sought to repay his debts . . ..” Id.6

        The concerns the Court expressed in In re Bobroff,
however, are not present in Chapter 13 proceedings where a
debtor derives a benefit from the confirmed bankruptcy plan.
Once a reorganization plan is confirmed, the relationship
between the debtors and creditors change; the provisions of
the plan bind the parties, generating benefits and
corresponding responsibilities. 11 U.S.C. § 1327(a); see
Ledford v. Burns (Matter of Burns), 90 B.R. 301, 304 (Bankr.
S.D. Ohio 1988) (“[A] Chapter 13 Plan represents a
legislatively sanctioned, and judicially approved new series of
rights and responsibilities among the debtor and the debtor’s
creditors”). In fact, under a confirmed plan, each party
receives a benefit. The debtor is entitled to continue
“receiving whatever benefits []he believed were significant
enough for [him] to have converted to and proceeded in


       6
        Of course, Bobroff is also distinguishable from this
case in the fact that the Court in Bobroff held that because the
debtor was not eligible for Chapter 13, “the conversion to that
chapter was void ab initio and the provisions of § 1306
cannot be invoked to determine which property comprises the
estate.” Bobroff, 706 F.3d at 803.




                               6
Chapter 13,”7 In re Bell, 248 B.R.at 239, and the creditors
receive the money paid into the Chapter 13 estate, In re
Pegues, 266 B.R. at 336. Thus, the debtor makes payments in
order to fulfill his obligations under the reorganization plan
and in exchange for the benefits he derives from the plan.8 In

      7
        Although varied, the benefits a debtor receives may
include: saving a residence from foreclosure, curing a
mortgage delinquency over time with more affordable
payments, maintaining possession over an automobile or
other personal property, or having the benefit of the automatic
bankruptcy stay remain in place for an extended period of
time.
      8
        Conversion does not retroactively alter this
arrangement and undo the benefits the debtor received from
the plan. See e.g., In re Pegues, 266 B.R. at 336; In re
Galloway, 134 B.R. 602, 603 (Bankr. W.D. Ky. 1991);
Waugh v. Saldamarco, (In re Waugh), 82 B.R. 394, 398-99
(W.D. Pa. 1988); In re Redick, 81 B.R. 881, 887 (E.D. Mich.
1987). The funds the debtor paid were in exchange for the
benefits of the reorganization plan. Revocation of the plan
only alters this dichotomy going forward; it does not
“retroactively revoke the intent,” In re Bell, 248 B.R. at 239,
that debtors had when they initially chose to file under
Chapter 13; nor does it retroactively alter the fact that a
debtor made payments “to continue to enjoy the ongoing
benefits of that plan,” id at 240.
       The Bankruptcy Code supports this view. Sections
1326(a)(2) & (c) affirmatively set forth the Chapter 13
trustee’s obligation to distribute a debtor’s payments to
creditors pursuant to the terms of the confirmed plan. See 11
U.S.C. § 1326(a)(2) & (c). Although § 348(e) terminates the




                              7
re Bell, 248 B.R. at 239; see In re Lennon, 65 B.R. 130, 136
(N.D. Ga. 1986) (“These payments are specifically earmarked
and set aside for distribution to creditors provided for by the
confirmed plan”).

       Here, unlike in Bobroff, the payments Michael made
were in exchange for the benefits he derived from the plan.
Therefore, if the undistributed funds revert to him, instead of
being distributed to the creditors in accordance with the
plan’s terms, Michael would receive a windfall. See O’Quinn
v. Brewer (In re O’ Quinn), 143 B.R. 408, 413 (Bankr. S.D.
Miss. 1992) (“It appears to this Court to be patently unfair to
allow a debtor to drive and depreciate an automobile, occupy
a home or use household goods based on a promise to his
creditors in the form of a court approved plan, and then allow
the debtor to snatch away the monies which the trustee is
holding to make the payments, but has not yet disbursed, by
allowing the debtor to pick an opportune time to convert”).
He would obtain the benefits the confirmed plan offered

services of the trustee when a case is converted to chapter 7,
the trustee is still required to perform certain tasks. See Fed.
R. Bankr. P. 1019. Federal Rule of Bankruptcy Procedure
1019 details several of these post-conversion duties. See e.g.,
id. at 1019(4), 1019(5)(B)(ii). Thus, the Rule demonstrates
that Congress did not intend § 348(e) to be interpreted too
literally. Since Congress intended for the trustee to perform
several ancillary duties to clean-up and finalize the
administration of the estate, In re Parrish, 275 B.R. 424, 430
and & n.7 (Bankr. D. Colo. 2002), there is no logical reason
why distribution of funds pursuant to the previously
confirmed reorganization plan cannot be included as one of
those administrative duties.




                               8
without having to pay his creditors. Such a result would not
only be patently unfair, but also contradict the reasoning of
Bobroff.9 Michael would be in a better position (and his
creditors in a worse position) than he would have been if he
had initially filed for bankruptcy under Chapter 7.

       Therefore, my interpretation of § 348(f) will not
discourage voluntary debt repayment under Chapter 13. It
merely requires debtors to honor their obligations to creditors
as was agreed under the confirmed plan. In re Bell, 248 B.R.
at 240. I hope that we will not see the reversal of a Third
Circuit practice that over the years has balanced the benefits
to both parties under a plan of reorganization by providing
that the undistributed funds held by the trustee will be
distributed to the creditors pursuant to the confirmed plan. If
we adopt the Majority’s position, we will be permitting a
windfall in this unusual case where inaction by the debtor and
by the trustee has permitted funds to accumulate in a situation
in which that normally would not occur.

       For the above reasons, I respectfully dissent.



       9
         Although the Majority does not explicitly state, it
implies that § 348(f)’s bad faith provision, see 11 U.S.C. §
348(f)(2), would prevent this type of harm from befalling
creditors. This argument is unconvincing. One can conjure
many scenarios where a debtor files for Chapter 13
bankruptcy, with bona fide intentions of repaying his
financial obligations, only to discover that he miscalculated
his ability to repay his creditors. This type of conduct cannot
be characterized as “game-the-system” behavior.




                               9